NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                     AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                                 FOR THE NINTH CIRCUIT

MARIA CHRISTINA RICARDO LEON,                      No.   17-72400

                   Petitioner,                     Agency No. A095-451-384

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                                 Submitted August 29, 2022**
                                  San Francisco, California

Before: W. FLETCHER, BYBEE, and VANDYKE, Circuit Judges.

          Petitioner Maria Christina Ricardo-Leon seeks review of an August 14, 2017,

decision from the Board of Immigration Appeals (BIA) that denied her motion to

reopen her removal proceeding as time-barred. Petitioner argues that the BIA erred

in denying the motion to reopen. We have jurisdiction under 8 U.S.C. § 1252, and



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
deny the petition.

      We review the denial of a motion to reopen for abuse of discretion. See Feng

Gui Lin v. Holder, 588 F.3d 981, 984 (9th Cir. 2009). Under that standard, we

uphold the BIA’s decision unless it acted arbitrarily, irrationally, or contrary to law.

Go v. Holder, 744 F.3d 604, 609 (9th Cir. 2014); Perez v. Mukasey, 516 F.3d 770,

773 (9th Cir. 2008). The BIA did not do so here.

      An alien subject to a final order of removal is generally limited to filing one

motion to reopen, which must be filed within 90 days of entry of the order. 8 U.S.C.

§ 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2). Petitioner’s final order of removal

was issued in 2003, but her motion to reopen was filed on May 17, 2017—long after

the 90-day deadline—and she has not established that any statutory or regulatory

exception applies. Petitioner does not dispute the BIA’s determination that she

failed to offer any evidence of Mexico conditions in 2003, and Petitioner was

required to submit “material” and previously unavailable evidence that, when

considered, would establish her prima facie eligibility for relief. See Feng Gui Lin,

588 F.3d at 986. Petitioner points to evidence that her close cousin was kidnapped

and held for ransom in early 2017 and that crime has generally worsened in Mexico

since she migrated to the United States, but neither of these circumstances satisfies

the foregoing requirements. Accordingly, the BIA did not abuse its discretion in

denying Petitioner’s motion to reopen as untimely. See Go, 744 F.3d at 609.


                                           2
PETITION DENIED.




                   3